Citation Nr: 1401640	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-02 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee.
 
2.  Entitlement to a evaluation in excess of 10 percent for hypertension.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1962 to April 1983.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was certified to the Board by the Winston-Salem, North Carolina RO.
 
In May 2012, the Board remanded the issues for further development.  In February 2013, after completing the development directed, the Appeals Management Center granted service connection for a separate 20 percent evaluation for residuals of a right knee torn meniscus.  The appellant did not appeal from that rating decision.  
 
The Virtual VA electronic claims file has been reviewed; a review of the documents in such file reveals that it contains a November 2013 Appellate Brief relevant to the issues on appeal.  The Appellate Brief includes a waiver of RO jurisdiction for the additional medical evidence received following the issuance of the February 2013 supplemental statement of the case.
 
 
FINDINGS OF FACT
 
1.  The Veteran's internal derangement of the right knee has not been manifested by flexion limited to 45 degrees or extension limited to 15 degrees, or by recurrent subluxation or lateral instability.
 
2.  Hypertension is manifested by diastolic pressure readings predominantly less than 110 and systolic pressure readings predominately less than 200.
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 10 percent for internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).
 
2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2007 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2013.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Relevant Laws and Regulations
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.
 
For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990  (2004); 38 C.F.R. § 4.14.
 
VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

Slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, and a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, as a minimum evaluation for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication.  To warrant a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
Right Knee
 
The Veteran asserts that his service-connected residuals of an internal derangement of the right knee warrant a rating higher than the 10 percent currently assigned.  The Veteran has submitted written statements indicating that he experiences near constant knee pain and that he is unable to stand or walk for long periods of time due to pain.
 
The Veteran's VA treatment records include various complaints related to right knee pain.  In October 2009, the Veteran complained of chronic knee pain that had been bothering him for a while.  He stated that his knee was swollen and caused some difficulty walking.  In November 2009, the Veteran was fitted with a right large lateral leg brace.  May 2012 X-rays showed mild to moderate right knee joint space narrowing and small osteophytes.  In June 2012, the Veteran again complained of right knee pain and stated that the pain made exercising difficult.  In August 2012, the Veteran was treated for right knee pain with a cortisone shot.  Range of motion testing showed motion from 0 to 90 degrees, with pain beginning at 90 degrees.  The Veteran was informed that he could be a candidate for a total knee arthroplasty.
 
The Veteran's private medical records include an October 2012 complaint of right knee pain.  The Veteran was found to have a slight decrease in the range of right knee motion, with some crepitation, grossly neurovascularly intact with mild swelling, no gross instability, and some weakness.  X-rays from Lakeview Medical Center were noted to show tricompartmental and bone on bone arthritis.  The impression was severe right knee degenerative joint disease.
 
In January 2007, the Veteran was afforded a VA examination, at which he explained that he experienced pain, weakness, stiffness, and decreased right knee mobility.  He also stated that pain was relieved by medication and bedrest, and that it did not cause incapacitation.  The examiner noted that the Veteran's functional limitation was the inability to stand or run for long periods.  Upon physical examination, the right knee showed signs of effusion, heat, and crepitus.  Range of motion testing showed right knee flexion to 110 degrees and full extension to 0 degrees.  The examiner noted that joint function was additionally limited by pain, but that joint function was additionally limited by 0 degrees.  Stability and meniscus tests were within normal limits.  The Veteran was diagnosed with right knee internal derangement.
 
The Veteran also underwent a VA examination in September 2008.  The Veteran reported symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, fatigability and dislocation.  He stated that his knee swelled and that he was in pain constantly, elicited by physical activity and prolonged sitting.  The examiner noted that the Veteran wore a knee brace to assist his stability and that it affected his gait.  On physical examination, the right knee showed signs of tenderness, but no edema, effusion, weakness, redness, heat, guarding, or subluxation.  Stability and meniscus test findings were normal.  Range of motion testing showed right knee flexion to 120 degrees and extension to 5 degrees with pain beginning at each of those points in the arc of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.
 
The Veteran was afforded an additional VA examination in June 2012.  The Veteran stated that his right knee stayed swollen most of the time and that he could not sit for long periods of time due to pain.  He also stated that he sometimes had trouble walking, especially in the morning when his knee was stiff, and that he used a knee brace for stabilization.  He reported that he had felt clicking and popping in his knee, and that it had locked up in the past.  He reported that he has had "flare-ups," which he describes as his knee feeling warm and requiring rest and a cold compress.  The Veteran was diagnosed with degenerative joint disease of the knee.  Range of motion testing showed right knee flexion to 90 degrees with no objective evidence of painful motion and right knee extension to 10 degrees with no objective evidence of painful motion.  After three repetitive motions, right knee flexion ended at 90 degrees and extension ended at 0 degrees.  The examiner noted that after repetitive motion, the Veteran had incoordination, deformity, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Muscle strength and stability testing found normal results.  The examiner found no evidence of recurrent subluxation or dislocation.  X-rays showed signs of arthritis.  The examiner also noted that the Veteran had a right knee meniscal tear.
 
Based on this evidence the record preponderates against entitlement to a rating in excess of 10 percent for internal derangement of the right knee throughout the entire rating period.  Hart, 21 Vet. App. 505.  At no time has the Veteran demonstrated limited right knee extension any greater than 10 degrees, which warrants no greater than the assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran has also not demonstrated at any time a limitation of right knee flexion of 45 degrees, the requirement for a separate evaluation on that basis.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran's right knee flexion has been found, on four separate occasions, to be between 90 and 120 degrees, which does not warrant a compensable rating on the basis of limitation of flexion.  

The evidence also overwhelmingly indicates that the Veteran has no clinical signs of subluxation or lateral instability, the requirement for a higher or additional rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  At January 2007, September 2008, and June 2012 VA examinations, there was no right knee laxity or instability.  Overall, the evidence therefore preponderates against a higher or separate rating for other right knee impairment.
 
The Board notes that the June 2012 examiner did note that the Veteran had right knee meniscus tear.  That disorder, however, was addressed by the Appeals Management Center in a February 2013 rating decision, and it was assigned a separate 20 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran did not perfect an appeal to that rating decision.  His symptoms associated only with right knee meniscus tear are therefore not pertinent to the current question of an increased rating for residuals of a right knee internal derangement.
 
As regards the DeLuca factors, the Board acknowledges the evidence of pain on motion and the Veteran's functional limitations caused by pain following prolonged sitting and walking, and has considered these factors in the assignment discussed above.  DeLuca, 8 Vet. App. at 206.  An increased rating, however, is not warranted based on these factors alone.  In this regard, while VA examiners recorded additional functional limitation due to pain following repetitive motion they also indicated that there was either no or minimal additional limitation of flexion and extension of the right knee.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right knee to such an extent as to warrant assignment of a higher rating.
 
In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his right knee injury, including reports of pain, limited mobility, swelling, and giving way.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.
 
The Board also considered the application of 38 C.F.R. § 3.321(b)(1) (2013), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  The overall disability picture with respect to residuals of a right knee internal derangement does not show any significant impairment beyond that contemplated by the 10 percent rating.  The Veteran has reported having recurrent "flare-ups," but the manifestation of these flare-ups, including heat, swelling, and increased need to rest, are already contemplated within the regular symptomatology for a right knee disability, and there is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation.  There is no evidence of any more severe functional or occupational impairment due to right knee internal derangement alone during the period on appeal.  As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
 
In sum, there is no basis for assignment of a rating in excess of 10 percent for residuals of a right knee internal derangement at any time during the current appeal.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
Hypertension
 
The Veteran asserts that hypertension has worsened and now warrants a rating in excess of 10 percent.
 
VA treatment records show that the appellant takes regular medication for hypertension and that he receives regular evaluations and treatment related to hypertension.  From 2006 until December 2012, the Veteran's VA treatment records include numerous blood pressure readings which show systolic pressure readings between 127 and 190, and diastolic pressure readings from 68 to 90.  In March 2007, the Veteran reported taking his blood pressure daily and recording systolic pressure ranging from 121 to 139 and diastolic pressure ranging from 58 to 76.  The Veteran later reported on several occasions that his systolic blood pressure when taken at home is generally in the 140s.  
 
The Veteran's private treatment records show a reading of 160/82 in May 2006 and 130/60 in September 2009.  In May 2007, the Veteran was treated in the Naval Medical Center emergency room for hypertensive urgency.  His blood pressure was read multiple times throughout the day, ranging from a high of 201/101 to 157/74 after treatment.  Additional treatment records from the Naval Medical Center from 2005 to 2009 include various blood pressure readings at or below 163/85.  The Veteran was also treated on several occasions at Sentara Obici Hospital between October 2009 and April 2012, and his recorded systolic blood pressure readings ranged from 116 to 151 and diastolic blood pressure readings ranged from 64 to 78.
 
The Veteran underwent a VA examination in September 2008.  He reported that his hypertension caused him to feel light-headed and dizzy, and that the medication he regularly took helped only marginally and caused the side effects of bad dreams and loss of libido.  The examiner recorded three blood pressure readings of 120/80, 160/100, and 150/90.  The examiner confirmed the diagnosis of hypertension.
  
Pursuant to the Board's May 2012 remand, the Veteran was afforded an additional VA examination for hypertension in June 2012.  The Veteran reported that he had tried various blood pressure medications over the prior 30 years.  He reported no history of renal insufficiency or hypertensive heart disease.  The examiner recorded three blood pressure readings of 161/84, 155/85, and 151/86.  The examiner noted that the Veteran's hypertension did not affect his ability to work.  The Veteran underwent a stress test which showed a normal exercise stress echocardiogram with no evidence of inducible ischemia and a peak blood pressure of 190/83.
 
Review of the extensive record reflects that the Veteran's hypertension has required him to continuously use medication for control.  The record, however, preponderates against finding that the appellant has had any diastolic readings which were predominately over 110 at any time during the course of the appeal.  Systolic readings predominately in excess of 200 were never shown.  Review of the extensive medical evidence dating through December 2012, including VA examination reports, reflects that the Veteran's diastolic readings have predominantly been in the range of 70 to 90 and systolic readings have predominantly been in the range of 120 to 160.  The Veteran's records include a single reading of systolic pressure of 201, but this appears to be anomalous.  Moreover, a single reading is not supportive of finding that this level of disability was predominate.  The Veteran has not indicated that he has had any significantly higher blood pressure readings at any time.  As such, the Board finds that the appellant's blood pressure readings are contemplated by the criteria for a 10 percent evaluation and no more.  Thus, a rating in excess of 10 percent is not warranted.
 
The Board acknowledges that the Veteran believes his hypertension should warrant a higher rating than that which is currently assigned.  Entitlement to a higher evaluation for high blood pressure depends on the results of clinical findings.  Thus, to the extent that the appellant asserts that his service-connected hypertension is worse, and while it may be that his hypertension has somewhat worsened since he was originally granted service connection for the disability, the predominant findings on the private and VA clinical examinations over the years preponderate against finding that hypertension is of sufficient severity to allow for the assignment of a higher rating.  The Board concludes that the predominant clinical findings on evaluations over the years are of greater probative value and preponderate against his lay assertions regarding entitlement to an evaluation higher than 10 percent for hypertension.  In view of such, the Board finds that the currently assigned disability evaluation of 10 percent has been appropriate since the date of service connection.  See Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.
 
The Board considered whether a higher rating for hypertension is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) has been considered.  However, the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  The objective evidence does not demonstrate that hypertension markedly interferes with employment beyond that contemplated by the rating schedule as indicated on VA examination noting that the disability had no effects on ability to work.  There is no evidence showing that he has been frequently hospitalized due to his symptoms.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  See Thun, 22 Vet. App. 111.  Therefore, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.
 
The preponderance of the evidence is against the claim for a rating in excess of 10 percent for hypertension and the claim is denied.  38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee is denied.
 
Entitlement to an evaluation in excess of 10 percent for hypertension is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


